Citation Nr: 1404441	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-45 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee with a history of stress fracture.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee with a history of stress fracture.

3.  Entitlement to a rating in excess of 10 percent for trochanteric bursitis of the left hip.

4.  Entitlement to a rating in excess of 10 percent for trochanteric bursitis of the right hip.

5.  Entitlement to service connection for a low back disability to include as secondary to service-connected bilateral hip and knee disabilities.

6.  Entitlement to service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD). 

7.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.

8.  Entitlement to a temporary total evaluation due to treatment for a service-connected condition requiring convalescence.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to April 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

While the June 2010 decision, in part, denied entitlement to service connection for PTSD, the Board notes that the record indicates that the Veteran has been diagnosed with mood disorder not otherwise specified (NOS).  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include PTSD and mood disorder NOS.

In his November 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a February 2013 correspondence, the Veteran's representative cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

The Court has held that a request for entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In this case, on his VA examination in October 2009, the VA examiner noted that the Veteran had been unemployed for a year as he indicated that he had been unable to work due to the pain in his hips and knees.  Accordingly, the Veteran has submitted evidence regarding unemployability and the Board finds that a TDIU claim has been raised by the record.  However, as a TDIU claim has not been considered by the agency of original jurisdiction (AOJ), the Board finds that it should be referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's right knee condition is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

2.  The Veteran's left knee condition is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's left hip disability is manifested by pain and weakness, but limitation of flexion of the left thigh to 30 degrees or limitation of abduction of the left thigh with motion lost beyond 10 degrees has not been shown

4.  The Veteran's right hip disability is manifested by pain and weakness, but limitation of flexion of the right thigh to 30 degrees or limitation of abduction of the left thigh with motion lost beyond 10 degrees has not been shown

5.  The Veteran does not currently have a back disability.

6.  The Veteran does not have a current diagnosis of PTSD.

7.  An acquired psychiatric disorder to include mood disorder NOS, was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

8.  An active mental illness or psychosis to include the Veteran's currently diagnosed mood disorder NOS did not develop during or within two (2) years of separation from active duty service.
 
9.  In September 2009 and December 2009, the Veteran underwent lower extremity nerve compression surgery at a VA medical facility.

10.  The September 2009 and December 2009 surgical procedures were not performed for a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent the Veteran's patellofemoral syndrome of the right knee with a history of stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5014 (2013).

2.  The criteria for a rating in excess of 10 percent the Veteran's patellofemoral syndrome of the left knee with a history of stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5014 (2013).

3.  The criteria for a rating in excess of 10 percent for trochanteric bursitis of the left hip are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2013).

4.  The criteria for a rating in excess of 10 percent for trochanteric bursitis of the right hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2012).

5.  A low back disability was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

6.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

7.  The criteria for entitlement to benefits for treatment purposes for mental illness pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1110, 1702(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

8.  The criteria for a temporary total evaluation due to treatment for a service-connected condition requiring convalescence have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2009 and April 2010 letters, prior to the date of the issuance of the appealed June 2010 rating decision.  The September 2009 letter explained what information and evidence was needed to substantiate a claim for service connection and a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2010 letter explained what information and evidence was needed to substantiate a claim for a temporary total evaluation due to treatment for a service-connected condition requiring convalescence.

The September 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, the Board notes that the Veteran is represented by an experienced attorney and has submitted argument in support of his that have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of October 2009 and September 2011 VA examinations.  The October 2009 and September 2011 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2009 and September 2011 VA examinations examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed acquired psychiatric disorder to include PTSD disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no current diagnosis of PTSD and there is no credible evidence that the Veteran's acquired psychiatric disability, to include mood disorder NOS, manifested in service or was otherwise related to service.  Thus remand for VA examinations is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claims for Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Factual Background 

In August 2009, VA received the Veteran's claims for increased disability compensation.

The Veteran underwent a VA examination in October 2009.  It was noted that the Veteran underwent left knee nerve decompression surgery in September 2009.  His response to the treatment had been fair.  Surgery was planned in 5 weeks for his right knee as well.  The Veteran presented with complaints of throbbing, aching pain with prolonged activity in both knees requiring recent surgical intervention.  He also complained of popping and grinding to his hips which were much worse with attempted sit-ups.  

His left and right knees had no deformity but there was giving way, instability, pain, stiffness, incoordination, weakness and decreased speed of joint motion.  There were no episodes of dislocation or sublaxation.  He had locking episodes several times a week and repeated effusions.  He had weekly severe flare-ups of joint disease which lasted hours.  These were precipitated by the weather, prolonged standing, going up steps and kneeling.  The Veteran indicated that he needed to sit down or lie down to rest or ice the joint until if felt better.

His left hip had no deformity, no giving way and no instability.  There was no pain, stiffness and weakness but no incoordination and decreased speed of joint motion.  There were no episodes of dislocation or sublaxation.  He had daily or more episodes of locking.  He had no effusions.  He had weekly severe flare-ups of joint disease that lasted hours which were precipitated by weather, prolonged standing/walking.  He lied down until these symptoms were better.

His right hip had no deformity but did have giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  There were no episodes of dislocation or sublaxation.  He had locking episodes daily or more often but no effusions.  He had weekly severe flare-ups of joint disease that lasted hours which were precipitated by weather, prolonged standing/walking.  He lied down until these symptoms were better.

There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  He was able to stand for 15 to 20 minutes but was unable to walk more than a few yards.  He always used a cane or crutches.  He used crutches every day since surgery and prior to that used a cane occasionally.  On examination, his gait was antalgic.  There was no evidence of abnormal weight bearing, loss of use of a bone or part of a bone, or inflammatory arthritis.  There was pain at rest in both his right and left hips.  His right knee had crepitus and tenderness.  There was grinding but no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  His left knee had a surgical scar with staples.  There were no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  

Range of motion of the left and right hips demonstrated objective evidence of pain with active motion.  For both the Veteran's left and right hip, flexion was from 0 to 125 degrees.  Extension was from 0 to 30 degrees.  Abduction was from 0 to 45 degrees.  He could cross his left leg over his right leg and cross his right leg over his left leg.  There was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.

Regarding the knees, there was objective evidence of pain with active motion on the right and left knees.  Range of motion of the left knee demonstrated flexion from 0 to 90 degrees.  Extension was normal.  Range of motion of the right knee demonstrated flexion from 0 to 130 degrees.  Extension was normal.  While there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motions.  X-rays of the left and right knee revealed no acute bony injury.

It was noted that the Veteran had been unemployed for a year and indicated that he had been unable to work due to the pain in his hips and knees.  He previously worked odd jobs which included landscaping, repairing windows, auto repair and occasionally answering telephone calls for his uncle.  The diagnoses were bilateral trochanteric bursitis and bilateral patellofemoral pain syndrome status post left nerve decompression surgery with significant effects on his usual occupation as he had problems lifting and carrying.  These diagnoses had moderate effects on his usual daily activities. 

In December 2009, the Veteran underwent lower extremity nerve decompression surgery on his right leg.

The Veteran underwent a VA examination in September 2011.  The examiner noted that the Veteran had a current diagnosis of hip arthralgia.  The Veteran did not report that flare-ups impacted the function of his hips.  Right hip flexion was from 0 to 120 degrees with painful motion beginning at 120 degrees.  Right hip extension was greater than 5 degrees with painful motion beginning at 5 degrees.  Abduction was not lost beyond 10 degrees and adduction limitation was not such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Left hip flexion was 125 degrees or greater with painful motion beginning at 125 degrees or greater.  Left hip extension was greater than 5 degrees with painful motion beginning at greater than 5 degrees.  Abduction was not lost beyond 10 degrees and adduction limitation was not such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  For his right and left hip, the Veteran was able to perform repetitive-use testing with no additional limitation in range of motion of the hip or thigh following repetitive testing.  He did have localized pain or tenderness to palpation for the joints/soft tissue of both hips.  Muscle strength in both hips was normal.  He did not have ankylosis of either hip joint and did not have malunion, nonunion of femur, flail hip joint or leg length discrepancy.  He did not use any assistive devices. X-rays of the bilateral hips were negative.  His bilateral hip condition did not functionally impact his ability to work.

The examiner also noted that the Veteran had a diagnosis of bilateral knee arthralgia. The Veteran did not report that flare-ups impacted the function of his knees.  Right knee flexion was from 0 to 120 degrees with painful motion beginning at 120 degrees.  Left knee flexion was from 0 to 130 degrees with painful motion beginning at 130 degrees.  There were no degrees of hyperextension to the left or right knee.  Veteran was able to perform repetitive-use testing with no additional limitation in range of motion of the knee or lower leg following repetitive testing.  He did have not localized pain or tenderness to palpation for the joints/soft tissue of both knees.  Muscle strength in both knees was normal.  Bilateral anterior, posterior and medial-lateral instability was normal.  There was no evidence or history of recurrent patellar sublaxation/dislocation.  He did not have a meniscus condition.  The Veteran did not use any assistive devices.  X-rays did not document degenerative or traumatic arthritis and did not demonstrate evidence of patellar sublaxation.  The Veteran's bilateral knee condition did not functionally impact his ability to work.

A.  Patellofemoral syndrome of the left and right knee with a history of stress fracture.

In this case, the Veteran is currently assigned a 10 percent rating for patellofemoral syndrome of the left and right knee with a history of stress fracture, under Diagnostic Codes 5299-5014.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. 
§ 4.27 (2013).  Diagnostic code 5299 identifies disabilities of the musculoskeletal system that are not specifically listed in the schedule but that are instead rated by analogy to similar disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2013). 

Diagnostic Code 5014 is used to denote the rating criteria for osteomalacia.  Osteomalacia is usually rated under the criteria for degenerative or traumatic arthritis of the knee, denoted at Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Degenerative or traumatic arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis). 

Diagnostic code 5260 applies to limitation of flexion of the knee.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14 . See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected patellofemoral syndrome of the bilateral knees with a history of stress fracture.

The Board finds that a disability rating in excess of 10 percent is not warranted as the Veteran did not demonstrate flexion in either knee limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261.  Namely, on VA examination in October 2009, forward flexion of the right knee was to 130 degrees and forward flexion to the left knee was to 90 degrees.  Extension was normal.  While there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motions.  On VA examination in September 2011, right knee flexion was to 120 degrees and left knee flexion was to 130 degrees.  Extension was again normal. 

The claims folder contains no medical evidence indicating that the Veteran's right and left knee disabilities are manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2013).  

Further, there is no evidence to support a higher disability rating for the right or left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012); See also DeLuca, supra.  Significantly, while the October 2009 and September 2011 VA examiners noted the Veteran's complaints of pain, they indicated that the Veteran did not experience any additional limitation due to painful motion, fatigue, weakness or incoordination with repetition.  

A rating is also unwarranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability.  Although the Veteran reported symptoms of giving way, the September 2011 VA examiner made a specific finding that the Veteran's ACL, PCL, MCL and LCL were all intact.  The Veteran's own determination about the stability of his knees is outweighed by the more probative findings of the September 2011 examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is also unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

The Board notes that on VA examination in September 2009, the Veteran reported that his left and right knees had giving way, instability, pain, stiffness, incoordination, weakness and decreased speed of joint motion.  He also noted locking episodes several times a week, repeated effusions and weekly severe flare-ups of joint disease which lasted hours.  However, on examination, the Veteran's flexion was only limited to 90 and 130 degrees and there were no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during such flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right and left knee disabilities would still more closely approximate no more than a 10 percent rating.

Additionally, the Board notes that the October 2009 VA examination was conducted approximately one month after the Veteran's left knee surgery and approximately two months prior to the Veteran's right knee surgery.  As a result of the relatively short time of the examination after the left knee surgery and an apparent need for right knee surgery, the examiner noted that the Veteran's right knee had crepitus and tenderness and the Veteran used crutches every day since surgery and prior to that used a cane occasionally.  The examiner also noted that the Veteran's knee conditions had significant effects on his usual occupation and had moderate effects on his usual daily activities. 

However, the record demonstrates that as a result of the surgeries, the Veteran's symptoms improved as the September 2011 VA examination demonstrated improved forward flexion bilaterally and the examiner noted that the Veteran did not use any assistive devices and his bilateral knee condition did not functionally impact his ability to work.  

Thus, a disability rating in excess of the 10 percent cannot be granted for the right knee and left knee disorders under any other diagnostic code.

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an evaluation in excess of 10 percent for osteoarthritis of the right knee.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      B.  Bursitis of the bilateral hips

The Veteran's bursitis of the bilateral hips has been assigned a 10 percent disability rating pursuant to the rating criteria under Diagnostic Code 5019.  Diagnostic Code 5019 applies specifically for disabilities attributable to bursitis and provides that all disabilities rated under it must be rated based upon the limitation of motion of the affected parts as degenerative arthritis.

As noted above, Degenerative or traumatic arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis). 

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  Consequently, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5251. 

Under Diagnostic 5252, a 10 percent disability evaluation is assigned for flexion of the hip limited to 45 degrees.  A 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent rating is contemplated for flexion limited to 20 degrees, while a 40 percent rating is warranted for flexion limited to 10 degrees. 

Under Diagnostic Code 5253, a 10 percent disability evaluation is contemplated for limitation of rotation of the thigh where the affected leg cannot toe out more than 15 degrees.  A 10 percent disability evaluation is also assigned when there is limitation of adduction and the legs cannot be crossed.  A 20 percent disability evaluation is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that evaluations in excess of 10 percent are not warranted for the Veteran's bilateral hip bursitis.

Initially, the Board notes that there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Thus, an evaluation in excess of 10 percent is not warranted for degenerative arthritis under Diagnostic Code 5003.

Moreover, a review of the VA examination reports and treatment records shows the Veteran's bursitis of the left and right hip has not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.  Specifically, the October 2009 VA examination revealed flexion of the left and right hip from 0 to 125 degrees and abduction from 0 to 45 degrees.  On VA examination in September 2011, right hip flexion was from 0 to 120 degrees and left hip flexion was from 0 to 125 degrees. In both hips, abduction was not lost beyond 10 degrees and adduction limitation was not such that the Veteran could not cross his legs.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral bursitis of the hips is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 10 disability evaluation.  Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation as there was no evidence of additional limitation of motion after repetition of motion.  

Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for trochanteric bursitis of the right and left hips.
	
      C.  Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected patellofemoral syndrome of the bilateral knees with a history of stress fracture and trochanteric bursitis of the bilateral hips.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


II. Claims for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include psychosis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, as will be addressed below, the Veteran currently has a diagnosis of mood disorders NOS and mood disorders are not classified as psychoses and, as such, service connection for the Veteran's claim may not be granted on a presumptive basis.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

      A.  Low Back Disability

The Veteran contends that he has a current low back disability that is secondary to his service-connected bilateral hip and knee disabilities.

The Veteran's service treatment records are negative for complaints or treatments related to a low back injury.  His March 2002 separation examination specifically noted a normal clinical evaluation for his spine.

An x-ray of the lumbosacral spine in February 2006 demonstrated no acute bony injury.

The Veteran underwent a VA examination in September 2011.  The examiner noted that the Veteran was not presently and had never been diagnosed with a thoracolumbar spine condition.  The current diagnosis was chronic low back pain.  On examination, the Veteran reported that he initially felt low back pain in 2001 while on active duty.  He felt this pain regardless of sedentary or physical activities.  X-rays of the lumbar spine did not reveal arthritis or a vertebral fracture.  An MRI demonstrated a normal study.  The examiner opined that the Veteran's current low back condition was not caused by his service-connected knee and hip conditions.  This was based on the Veteran's statement of events which indicated that he experienced the onset of his back, knees and hip pain all at the same time.

While the Veteran claims that he has a low back disability that is related to his active service, to include as secondary to his service-connected bilateral hip and knee disabilities, when considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for a low back disability is not warranted as the Veteran has not been shown to have a current low back disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As noted above, the VA treatment records have demonstrated that the Veteran has been assessed with chronic low back pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

The Board observes that the Veteran's post service treatment records document that the Veteran has back pain, but does not otherwise provide a diagnosis of a back disorder.  

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claims for service connection for a low back disability on a direct and secondary basis must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

      B.  An acquired psychiatric disorder to include PTSD

As noted above, if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

The Veteran claims that he has an acquired psychiatric disability to include PTSD as a result of his service.  His service treatment records are negative for complaints or treatments regarding an acquired psychiatric disability.

A December 2009 psychology consultation noted that the Veteran reported being depressed for "as long as he could remember dating back to his childhood".  The Veteran and his mother also reported that the Veteran was first seen for his anger management issues when he was a child.  Around the age of 10 he saw another therapist for anger management, depression and some suicidal ideation.  After his service, he reported being seen by several mental health providers for medication and therapy.  The Veteran indicated that after his discharge from military duty as a result of physical problems, he became more depressed and engaged heavily in drugs and alcohol.  He was currently unemployed due to problems with his legs. The diagnosis was mood disorder NOS.

A February 2010 social work notation indicated that the Veteran received treatment for his depression and child trauma issues.  The Veteran had a flood of thoughts and discussed his many PTSD symptoms that he experienced.  

Regarding service connection for PTSD, as noted, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 38 C.F.R. § 3.304(f).

In this case, the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD.  While the February 2010 social work note mentioned PTSD symptoms that the Veteran experienced, a diagnosis of PTSD was not provided.  In this case, the persuasive medical evidence demonstrates that the Veteran has not had a diagnosis of PTSD at any time during the appeal.  As noted in the Introduction, VA treatment notes throughout the appeal have diagnosed the Veteran with acquired psychiatric disorders such as mood disorder NOS.  However, none of the medical evidence of record contains a diagnosis of PTSD as there is no indication that the Veteran has ever been diagnosed with PTSD.  

Additionally, while statements from the Veteran reflect his continued assertion that he has PTSD, none of the medical evidence supports his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.  While the Veteran is competent to report symptoms, he is not necessarily competent to attribute such symptoms to a specific underlying psychiatric disorder.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current diagnosis of PTSD.

Regarding an acquired psychiatric disorder other than PTSD, after having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an acquired psychiatric disorder, such as mood disorder NOS, had its onset in service.  

Initially, the Board notes that post-service treatment records indicate that the Veteran reported experiencing depression since his childhood.  The Veteran also noted receiving treatment as a child for his anger management and childhood trauma.  However, the Veteran's September 2001 entrance examination was normal for psychological complaints and the Veteran indicated that he had never had any nervous trouble of any sort.  Therefore, the presumption of soundness attaches with regard to this claimed disability.  See 38 U.S.C.A. §§ 1111, 1137 (2013); 38 C.F.R. § 3.304(b) (2013); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994). Furthermore, while the Veteran reported during post-service treatment that he had depression problems prior to entry, his statements are the only evidence of symptoms prior to his service.  The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As such, the presumption of soundness has not been rebutted by clear and unmistakable evidence.

Now, the Board will turn to the question of whether the Veteran's currently diagnosed acquired psychiatric disability (mood disorder NOS) is related to or began during his service.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).

As there is a current diagnosis of mood disorder NOS, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the Veteran's service treatment records are negative for treatment or complaints related to an acquired psychiatric disability and there are no clinical findings or diagnoses of a mood disorder or any psychiatric disability during service or for several years thereafter.  

The first documented medical evidence of a psychiatric disorder is the psychology consultation note in December 2009.  This note is over 7 years after the Veteran's discharge from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

To the extent that the Veteran is asserting that he experienced acquired psychiatric disability in service and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board notes again that the Veteran's service treatment records are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until December 2009.  Additionally, the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A mood disorder is not a psychosis, and as no competent evidence of a current psychotic disorder is shown, the Board finds that the theory of continuity of symptomatology is not applicable in this case.

Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current acquired psychiatric disability other than PTSD, diagnosed post-service and verified events during the Veteran's active service, and neither he nor his representative has presented, identified, or alluded to the existence of, any such opinion.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

      C.  All Disabilities

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed acquired psychiatric disorder to include PTSD and low back disability, as well as the evidence submitted by him and his representative, contending that his claimed disabilities are related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that acquired psychiatric disorder to include PTSD and low back disability, are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed acquired psychiatric disorder to include PTSD and low back disability, and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

III.  Establishing eligibility for medical treatment only, 
under the provisions of 38 U.S.C.A. § 1702.

Under 38 U.S.C.A. § 1702(a) , any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  While the Veteran did not serve in the Persian Gulf, he served during the Persian Gulf War, and 38 U.S.C.A. § 1702(b) is applicable.

As noted above, the Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis as the Veteran has a current diagnosis of mood disorder NOS.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

However, 38 U.S.C.A. § 1702 does not define "mental illness."  In March 2012, a proposed rule was issued to the Federal Registrar (77 FR 12522) to implement the new presumptions established in 1702(b); however, it is merely a codification of the statute and does not add any additional insight as to the reason for the inclusion of "mental illness" for veteran of the Persian Gulf War for service connection for treatment purposes.  As there is limited guidance on the intentions behind the addition of "mental illness" for Persian Gulf War veterans for service connection for treatment purposes, the Board will err towards the benefit of the Veterans. As such, the Board finds that mood disorder NOS is a "mental illness" within the scope of 38 U.S.C.A. § 1702(b). 

As the Veteran has a current diagnosis of mood disorder NOS, the remaining issue before the Board is whether this "mental illness" "developed" during service (or within two years of discharge).

The Veteran's available service treatment records are negative for any complaints regarding psychiatric problems.  Significantly, the Veteran's September 2001 enlistment examination shows a normal psychiatric system and in his report of medical history, the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort." 

As indicated above, a December 2009 psychology consultation diagnosed the Veteran with mood disorder NOS.  This is the first evidence of a diagnosis of a mental illness in the claims file.

Accordingly, based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a mental illness for the purpose of establishing eligibility for treatment as there is no competent or credible evidence of a mental illness within the two-year period after the Veteran's discharge from active duty service.  

IV.  Entitlement to a temporary total evaluation due to treatment for a service-connected condition requiring convalescence.

In September 2009 and December 2009, the Veteran underwent lower extremity nerve compression surgery.  The Veteran contends that he is entitled to a temporary total evaluation due to treatment requiring convalescence as a result of these surgeries.

Temporary total ratings are to be assigned under 38 C.F.R. § 4.30  if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity of house confinement, continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Treatment of a service-connected disability is a prerequisite to entitlement to these convalescent benefits.  While the Veteran underwent lower extremity nerve compression surgery in September 2009 and December 2009, there is no evidence showing that these surgical procedures were to treat a service-connected disability.  Rather, the Veteran's surgical procedures were for lower extremity nerve compression surgery of the right and left leg.  

As addressed above, the Veteran is service-connected for patellofemoral syndrome of the right and left knees with a history of stress fracture as well as trochanteric bursitis of the right and left hips.  However, there is no evidence that the Veteran's nerve compression symptoms which required surgery were related to his patellofemoral syndrome of the right and left knees or his bursitis of the bilateral hips.  Notably, the operative notes from both the September 2009 and December 2009 surgeries make no mention of the Veteran's nerve compression symptoms being a residual of his service-connected patellofemoral syndrome of the bilateral knees or bursitis of the bilateral hips and there is no indication that the Veteran's procedures were in any way related to his service-connected patellofemoral syndrome or bursitis.

There is simply no basis to award a temporary total evaluation for the purpose of convalescence due to the left and right leg nerve compression surgeries performed by VA in September 2009 and December 2009.  Therefore, because the surgical procedures were not performed secondary to the service-connected patellofemoral syndrome of the right and left knees or the bursitis of the left and right hips, the claim for temporary total rating benefits based on convalescence must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee with a history of stress fracture is denied.

Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee with a history of stress fracture is denied.

Entitlement to a rating in excess of 10 percent for trochanteric bursitis of the left hip is denied.

Entitlement to a rating in excess of 10 percent for trochanteric bursitis of the right hip is denied.

Entitlement to service connection for a low back disability to include as secondary to service-connected bilateral hip and knee disabilities is denied.

Entitlement to service connection for an acquired psychiatric disability to include PTSD is denied. 

Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702 is denied.

Entitlement to a temporary total evaluation due to treatment for a service-connected condition requiring convalescence is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


